Case 8:20-cv-00513-CEH-SPF Document 12 Filed 03/27/20 Page 1 of 7 PageID 129



                                  UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION
------------------------------------------------------------------------x
                                                                        :
TRAVIS TAAFFE,                                                          :
                                                                        :
                           Plaintiff,                                   :
                                                                        :
v.                                                                      : Case No. 8:20-cv-00513-CEH-SPF
                                                                        :
ROBINHOOD MARKETS, INC., ROBINHOOD                                      :
FINANCIAL LLC, and ROBINHOOD SECURITIES,                                :
LLC,                                                                    :
                                                                        :
                           Defendants.                                  :
                                                                        :
------------------------------------------------------------------------x




     MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S MOTION FOR
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
Case 8:20-cv-00513-CEH-SPF Document 12 Filed 03/27/20 Page 2 of 7 PageID 130



       Defendants Robinhood Markets, Inc., Robinhood Financial LLC, and Robinhood

Securities, LLC (collectively, “Robinhood”) submit this memorandum of law in opposition to

Plaintiff Travis Taaffe’s Motion for Temporary Restraining Order and Preliminary Injunction.

                                 PRELIMINARY STATEMENT

       Plaintiff ran to court to file this “emergency” motion for a temporary restraining order

without first making a good faith effort to contact defense counsel and obtain Robinhood’s

position or seek a resolution. Had Plaintiff done so, he would have learned that Robinhood’s

communications with its customers are not intended to interfere in any way with this putative

class action or the right of any Robinhood customer to participate as a member of any

prospective plaintiff class. Accordingly, those communications raise no issue under Rule 23(d)

and there is no possible basis for the extreme remedies sought by Plaintiff, much less any

imminent threat of irreparable injury, as required for a temporary restraining order.

       In connection with an outage suffered by Robinhood’s trading platform in early March

2020, Robinhood reached out to certain customers, offering payments and requesting that they

sign a release. That release is intended to relate only to individual lawsuits and not to any class

claims that are asserted in this lawsuit or in any of the seven putative class actions currently

pending in California. Robinhood has no intention of enforcing the release to prohibit any

customer from participating in this or any other putative class action and is prepared to enter a

stipulation to that effect. Plaintiff’s motion is therefore unnecessary.

       Nor does the primary relief sought by Plaintiff – a prohibition on any additional releases

and a determination that the releases are not valid – present any “emergency” or potential for

irreparable harm that would justify a temporary restraining order. Even if Robinhood were

seeking to bar participation in any prospective class based on a release – which it is not – the

Court could address that issue at any time prior to class certification. Plaintiff’s request for the
Case 8:20-cv-00513-CEH-SPF Document 12 Filed 03/27/20 Page 3 of 7 PageID 131



private contact information of all of Robinhood’s more than 10 million customers also presents

no emergency and suggests ulterior motives.

       For these reasons, the Court should deny Plaintiff’s motion for a temporary restraining

order and preliminary injunction.

                                          BACKGROUND

       Robinhood is an online brokerage firm and a pioneer of commission-free investing. Its

customers place securities trades through its website and an app. On March 2-3, 2020,

Robinhood’s platform experienced an outage that prevented customers from placing trades. In

the wake of the outage, Plaintiff filed this putative class action, and seven other plaintiffs have

filed putative class actions in California.

       Earlier this week, Robinhood began offering customers payments and asking that they

sign a release. Robinhood intends those releases to apply only to claims brought in an individual

lawsuit or arbitration, and it does not – and will not – take the position that signing a release

prevents any customer from being a member of any prospective class in this or any other lawsuit

related to the outages.

       Although Plaintiff’s “Certificate of Good Faith Conference” references an attempt to

contact defense counsel by email and telephone (Doc. 10 at p. 18), no such email was received.

Plaintiff filed this motion within three hours of leaving a voicemail at 5:00 p.m. and without

waiting for a response.

                                              ARGUMENT

I.     ROBINHOOD’S COMMUNICATIONS WITH ITS CUSTOMERS ARE NOT
       MISLEADING AND DO NOT INTERFERE WITH PROSPECTIVE CLASS
       MEMBERS’ RIGHTS.

       Plaintiff is not entitled to relief under Rule 23(d) because he fails to show that

Robinhood’s communications interfere in any way with this lawsuit, much less that they reflect


                                                  2
Case 8:20-cv-00513-CEH-SPF Document 12 Filed 03/27/20 Page 4 of 7 PageID 132



“misconduct of a serious nature” or “threaten[] the proper functioning of the litigation.” Sewell

v. D’Alessandro & Woodyard, Inc., No. 07-cv-343, 2008 WL 2445765, at *3 (M.D. Fla. June 16,

2008); Cox Nuclear Med. v. Gold Cup Coffee Servs., Inc., 214 F.R.D. 696, 698 (S.D. Ala. 2003).

“[A]n order limiting communications between parties and potential class members should be

based on a clear record and specific findings that reflect a weighing of the need for a limitation

and the potential interference with the rights of the parties.” Gulf Oil Co. v. Bernard, 452 U.S.

89, 101 (1981).

       Plaintiff’s motion is based on the incorrect assumption that, in seeking to make payments

to customers and requesting releases, Robinhood intends to enforce those releases so as to bar a

customer from participating as a member of the putative class. See In re Apple Inc. Device

Performance Litig., 18-MD-02827, 2018 WL 4998142, at *5-8 (N. D. Cal. Oct. 15, 2018)

(denying relief under Rule 23(d) because the defendant’s offer of remediation did not waive

claims in class action). To the contrary, Robinhood will enforce releases only in the context of

individual lawsuits or arbitrations – i.e., disputes outside of the class action context. Robinhood

is prepared to enter into a stipulation to this effect at the appropriate time. Customers clearly are

better off receiving payment now, irrespective of any potential recovery that might be obtained

through class action litigation, particularly as any such potential future recovery would be shared

with class action lawyers. Robinhood reserves its objection to any putative class member’s

effort to seek the same recovery twice.

       Because Robinhood made no misleading statements to prospective class members about

this lawsuit and is not seeking to enforce the release as it pertains to class actions, no corrective

action pursuant to Rule 23(d) is permitted. See Gulf Oil, 452 U.S. at 100-01. There is no basis,

therefore, to restrict Robinhood from communicating with prospective class members. See




                                                  3
Case 8:20-cv-00513-CEH-SPF Document 12 Filed 03/27/20 Page 5 of 7 PageID 133



Sewell, 2008 WL 2445765, at *3 (An order “restricting the communications between

representative parties and their counsel and putative class members . . . may not be issued unless

there is actual or threatened misconduct of a serious nature.”). Nor is there any need for this

Court to rule on the validity of the release, as it will not be enforced as to claims asserted in this

or other putative class action lawsuits.1 The request of Plaintiff’s counsel for the highly

confidential contact information of all of Robinhood’s customers, including email addresses,

plainly is more indicative of an attempt to gain information for purposes of an amended

complaint than to provide any benefit to those customers.

II.      PLAINTIFF IS NOT ENTITLED TO A TEMPORARY RESTRAINING ORDER
         OR PRELIMINARY INJUNCTION.

         Plaintiff’s request for a temporary restraining order is baseless. Plaintiff has no colorable

basis to assert that he or the putative class “is threatened with irreparable injury” that is “so

imminent that notice and a hearing on the application for preliminary injunction is impractical if

not impossible.” L.R. 4.05(b)(2). Even if Robinhood were seeking to enforce the release so as

to prohibit participation in a class – which it is not – “the issue of whether the releases bar claims

from any putative class members can be adequately addressed by the parties and the Court at a

later stage in this ligation.” In re SunTrust Banks, Inc. 401(k) Plan Affiliated Funds ERISA

Litig., No. 11-cv-784, 2017 WL 9884901, at *2 (N.D. Ga. Feb. 27, 2017).

         Plaintiff’s request for a preliminary injunction fares no better because he does not

demonstrate “(1) a substantial likelihood of success on the merits, (2) a substantial threat of

irreparable injury if the injunction were not granted, (3) that the threatened injury to the plaintiff

outweighs the harm an injunction may cause the defendant, and (4) that granting the injunction

1
      To the extent any Robinhood customer is unclear as to whether he or she may be member of
      a prospective class, that point can be addressed through class notice, should this litigation
      reach the appropriate stage for such a notice.



                                                   4
Case 8:20-cv-00513-CEH-SPF Document 12 Filed 03/27/20 Page 6 of 7 PageID 134



would not disserve the public interest.” Suntrust Bank v. Houghton Mifflin Co., 268 F.3d 1257,

1265 (11th Cir. 2001). “In this Circuit, a preliminary injunction is an extraordinary and drastic

remedy not to be granted unless the movant clearly established the burden of persuasion as to the

four requisites.” McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998) (internal

alteration and quotations omitted).

        First, for the reasons discussed above, Robinhood’s communications do not run afoul of

Rule 23(d), and therefore Plaintiff is unlikely to succeed on the merits.

        Second, there is no “substantial threat of irreparable injury” because no Robinhood

customer is prohibited from participating in any putative class action on the basis of having

signed a release. Moreover, claims for money damages do not constitute irreparable injury.

“Mere injuries, however substantial, in terms of money . . . are not enough.” Clewiston

Commons LLC v. City of Clewiston, No. 18-cv-339, 2019 WL 480502, at *3 (M.D. Fla. Feb. 7,

2019); see also id. (“The basis of injunctive relief in the federal courts has always been

irreparable harm and inadequacy of legal remedies,” and the irreparable harm must be “neither

remote nor speculative, but actual and imminent.”) (internal quotations omitted). The absence of

irreparable injury “standing alone” makes preliminary injunctive relief improper. Siegel v.

LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).

        Third, the balance of hardships does not weigh in favor of Plaintiff, as neither he nor

prospective class members face any potential hardship. To the contrary, Robinhood customers

benefit from receiving payments and their signing of a release does not impact their ability to

participate in this putative class action lawsuit.

        Fourth, restricting Robinhood’s communications with its customers in the absence of

misconduct would harm the public interest because “[p]re-certification communications to




                                                     5
Case 8:20-cv-00513-CEH-SPF Document 12 Filed 03/27/20 Page 7 of 7 PageID 135



potential class members are permitted and are considered constitutionally protected speech.” In

re Apple Inc. Device Performance Litig., 2018 WL 4998142, at *4-8.

                                           CONCLUSION

       For the reasons set forth herein, Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction should be denied.


March 27, 2020                          /s/ Dennis P. Waggoner_______________
                                       Dennis P. Waggoner
                                       Florida Bar No. 509426
                                       dennis.waggoner@hwhlaw.com
                                       HILL, WARD & HENDERSON, P.A.
                                       101 East Kennedy Blvd., Suite 3700
                                       Tampa, Florida 33602
                                       Tel: (813) 221-3900
                                       Fax: (1813) 221-2900

                                       Maeve O’Connor (pro hac vice to be filed)
                                       Elliot Greenfield (pro hac vice to be filed)
                                       Brandon Fetzer (pro hac vice to be filed)
                                       DEBEVOISE & PLIMPTON LLP
                                       919 Third Avenue
                                       New York, New York 10022
                                       (212) 909-6000

                                       Attorneys for Defendants Robinhood Markets, Inc.,
                                       Robinhood Financial LLC, and Robinhood
                                       Securities, LLC




                                               6
